Citation Nr: 1036658	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  08-10 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the lumbar spine.

2.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran had active duty from November 1984 to March 1995.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the Department 
of Veterans Affairs (VA) in Buffalo, New York.

In August 2009, the Veteran testified during a hearing before the 
undersigned that was conducted via video conference.  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks increased ratings for his service-connected 
cervical and lumbar spine disabilities.  

During his August 2009 Board hearing, the Veteran testified that 
he received treatment for his lumbar and cervical spine 
disabilities at the VA medical center (VAMC) in Syracuse, New 
York, most recently in August 2009.  However, the claims files 
only contain VA treatment records dated through March 2009.  The 
Board emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, 
the claim must be remanded in order that these relevant records 
may be associated with the Veteran's claims file.

Also during the August 2009 hearing, the Veteran reported that 
his back and neck disabilities had worsened since his most recent 
VA examination in December 2007, over two years ago.  The Board 
notes that the duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate examination was conducted.  See VAOPGCPREC 11-95.  
However, the United States Court of Appeals for Veterans Claims 
("Court") has held that an appellant is entitled to a new VA 
examination where there is evidence, including his statements, 
that the disability has worsened since the last examination.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 
Vet. App. 377 (1994).  Accordingly, another examination is 
required.

Additionally, the Veteran reported that he began receiving 
disability benefits from the Social Security Administration (SSA) 
in approximately 2007 for his back disability.  Records related 
to the Veteran's application for, or any award of, disability 
benefits from the SSA are not associated with the Veteran's 
claims files.  As SSA records could possibly contain evidence 
relevant to the claim on appeal, the claim must be remanded to 
obtain these records.  38 C.F.R. § 3.159(c)(2) (2009); see also 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.	Obtain all medical records regarding the 
Veteran's treatment at the VAMC in 
Syracuse, New York, for the period from 
March 2009 to the present, and any 
additional VA and non-VA medical records 
identified by him.

2.	Contact the SSA and request copies of the 
administrative decision and all medical 
records considered in the Veteran's claim 
for SSA disability benefits (and any 
subsequent disability determination 
evaluations).  All records obtained should 
be associated with the claims files.  If 
these records are not available, 
certification of such should be placed in 
the record, and the Veteran and his 
representative should be informed in 
writing.

3.	Thereafter, the Veteran should be 
scheduled for appropriate VA 
examination(s) by physician(s) with 
appropriate expertise, to determine the 
current severity and all orthopedic and 
neurologic manifestations of the Veteran's 
service-connected degenerative joint 
disease of the cervical and lumbar spine.  
The claims files should be made available 
to and reviewed by the examiner(s).  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail, including 
all orthopedic and neurologic residuals 
found to result from the service-connected 
disabilities.  Based on a review of the 
claims files and the results of the 
examination, the examiner(s) should 
address the following:

a)	The examiner(s) should describe all 
manifestations of the Veteran's 
service-connected lumbar and cervical 
spine degenerative joint disease.  

b)	The examiner(s) should detail cervical 
and lumbar spine ranges of motion, 
detail any neurological findings, to 
include the nerves or nerve groups 
affected, and otherwise describe all 
pertinent findings and symptoms, 
including whether there is 
incapacitation due to cervical or 
lumbar spine disability.

c)	The examiner(s) should also indicate if 
there functional loss due to pain, 
weakness, excess fatigability, or 
incoordination associated with the 
cervical and lumbar spine disabilities.  
The examiner (s) should inquire as to 
whether the Veteran experiences flare-
ups as to the disabilities.  If so, to 
the extent possible, any additional 
functional loss or limitation of motion 
during such flare- ups should be 
described.  If this is not feasible, 
the examiner (s) must so state, and 
otherwise describe all pertinent 
findings and symptoms, including 
whether there is evidence of favorable 
or unfavorable ankylosis of the entire 
thoracolumbar spine, or unfavorable 
ankylosis of the entire cervical spine.

d)	The examiner(s) should also indicate if 
the cervical or lumbar spine disability 
results in radiculopathy to one or both 
of the upper and/or lower extremities.  
If so, the examiner(s) should identify 
the nerves involved and describe the 
extent and effect of such 
radiculopathy.

e)	With regard to any neurological 
disability resulting from the service-
connected disabilities, if any. the 
specific nerve(s) affected should be 
specified, together with the degree of 
paralysis caused by service-connected 
lumbar or cervical spine disability.  
The examiner should document the number 
of weeks, if any, during the past 12 
months, that the Veteran has had 
"incapacitating episodes," defined as a 
period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a 
physician."

f)	The examiner(s) should provide an 
opinion as to what overall effect, if 
any, the Veteran's service-connected 
lumbar and cervical spine disabilities 
have on his ability to obtain and 
retain employment.

g)	Complete rationales should be 
provided for all opinions rendered.

4.	The RO should review the examination 
report(s) to determine if they are in 
compliance with this REMAND.  If deficient in 
any manner, it should be returned to the 
examiner(s), along with the claims files, for 
immediate corrective action. 

5.	Then readjudicate the claims for increased 
ratings for cervical and lumbar spine 
degenerative joint disease.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains denied, 
the appellant and his representative should 
be furnished a Supplemental Statement of the 
Case (SSOC).  The SSOC should contain notice 
of all relevant actions taken on the claim, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on appeal 
since last considered.  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
D. J. DRUCKER 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

 
